United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        November 6, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-50172
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                         NORBERTO LOPEZ-LOPEZ,

                                                   Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-02-CR-234
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

          Court-appointed counsel for Norberto Lopez-Lopez (Lopez)

has moved for leave to withdraw from this direct appeal and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Lopez has received a copy of counsel’s motion and brief

and has filed a response but raises no potentially non-frivolous

issue therein.    Our independent review of the brief and the record



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
discloses no non-frivolous issue in this appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.




                                2